Citation Nr: 1448477	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand tremor, claimed as due to exposure to an herbicide agent, to include as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for a left hand tremor, claimed as due to exposure to an herbicide agent, to include as secondary to diabetes mellitus type II


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a Travel Board hearing with the undersigned in March 2010.  A transcript is of record.

In December 2012, the Board, in relevant part, remanded the issues of entitlement to service connection for right and left hand tremors.  Subsequently, the Board issued a decision in July 2013 in which it denied the Veteran's appeal with regard to bilateral hand tremors.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims ("the Court").  In a March 2014 decision, the Court granted a Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel and remanded the claim back to the Board for further proceeding consistent with the March 2013 Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties argued that the March 2013 examination, conducted in compliance with the Board's December 2012 remand directives, was inadequate because the examiner failed to specifically address the Veteran's claim for entitlement to service connection for right and left hand tremors on a direct basis.   The parties also found that the examiner failed to consider whether the Veteran's right and left hand tremors were caused or aggravated by service-connected disabilities other than his diabetes mellitus type II.  

Specifically, the parties noted that the Veteran was service-connected for coronary artery disease and bilateral peripheral neuropathy of the upper extremities.  The parties agreed that, upon remand, a new VA opinion should be obtained to provide an etiology opinion as to whether the Veteran's right and left hand tremors are related to service on a direct basis as well as an opinion with regard to whether the Veteran's right and left hand tremors are caused or aggravated by his coronary artery disease or bilateral peripheral neuropathy of the upper extremities.

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2013 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to the following matters:

a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hand tremor and left hand tremor began during or are otherwise linked to active service.

b) whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hand tremor and left hand tremor are 1) caused or 2) aggravated by service-connected coronary artery disease.

c) whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hand tremor and left hand tremor are 1) caused or 2) aggravated by service-connected bilateral peripheral neuropathy of the upper extremities.
     
With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



